Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2018

                                      No. 04-18-00324-CV

                            Madhavan A. PISHARODI, M.D., P.A.,,
                                         Appellant

                                                v.

                                UNITED BIOLOGICS, L.L.C,
                                        Appellee

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CI06067
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        On July 11, 2018, we ordered the court reporters to file the portion of the record for
which they were responsible in this court on or before August 10, 2018. At this time, one of the
court reporters, Ms. Judy Mata, has filed a notification of late record, requesting an extension of
time to file the record. After consideration, we GRANT Ms. Mata’s request and order her to file
her portion of the reporter’s record on or before September 19, 2018.


                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court